DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US Patent Publication No. 2015/0289517 A1) as evidenced by Hackett et al. (US Patent Publication No. 2011/0079060 A1) and Hoffland (US Patent No. 7,585,413 B2) in view of Jarvinen et al. (US Patent Publication No. 2018/0297908 A1), and as evidenced by US Composting Council (2020), regarding claim 2.

    PNG
    media_image1.png
    667
    393
    media_image1.png
    Greyscale
In regard to claim 1, Ott discloses a method of producing a fertilizer composition [Paragraph 0037; Fig. 7], the method comprising:
(a) providing partially decomposed organic matter (e.g. aerobically activated organic residue produced by treatment of wastewater slurry in a digester) [Paragraph 0107];
(b) blending the partially decomposed organic matter (e.g. aerobically activated organic residue) with an anaerobically activated organic residue [Paragraph 0121; Fig. 7 (706)]; and
(d) pelletizing the blended material [Paragraph 0121].

	While the Ott reference does not explicitly disclose a step of preparing a composition comprising (i) an anaerobic digestate, (ii) calcium nitrate, and (iii) a source of ammonia selected from a group consisting of ammonia and ammonium hydroxide, Ott’s “anaerobically activated organic residue” is first prepared and then blended in step (b). Anaerobically activated organic residue inherently contains at least some of the claimed components. Anaerobic digestion [Ott, Abstract] converts the organic nitrogen into ammonium compounds, ammonia, nitrates, nitrous oxides and methane [Hackett, Paragraph 0006]. In anaerobic digestion, biogas is a metabolic byproduct and is comprised of at least methane, carbon dioxide […] [Hoffland, Paragraph 0075]. Furthermore, anaerobic digestate is a product produced via anaerobic digestion (e.g. the material that is produced from anaerobic digestion is called an anaerobic digestate). Thus, it necessarily follows that the anaerobically activated organic residue of the Ott reference comprises a mixture of anaerobic digestate, nitrate, ammonia and carbon dioxide-containing biogas and thus meets the limitations directed to preparation of and contacting with a composition described in step (b). Because the anaerobically residue described by Ott comprises biogas, the Ott reference necessarily discloses a step of contacting the mixture obtained in step (b) with a source of carbon dioxide (e.g. biogas).

While the Ott reference discloses an anaerobically activated material [Abstract] which inherently contains nitrates [Hoffland, Paragraph 0075], the reference does not explicitly describe calcium nitrate.

Jarvinen et al. describe a granular fertilizer or soil conditioner [Abstract] containing a bio-based material (e.g. compost) [Paragraph 0042]. The bio-based granular core contains nitrogen originally present in the bio-based material [Paragraph 0066]. Additionally, nitrogen may be introduced from an outside source such as water soluble calcium nitrate (e.g. a source of a nitrate ion) and a source of ammonia [Paragraph 0066]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the blended material in step (b) of the Ott reference with additional sources of nitrogen compounds because water-soluble compositions such as calcium nitrate, described by Jarvinen, quickly dissolve in soil and give plants a quick boosting effect soon after the spreading of the fertilizer [Paragraph 0066]. One of ordinary skill in the art would have been motivated to improve the nutrient values of the fertilizer product described by Ott by including other nutritive nitrogen elements which further enrich the fertilizing power of the treated organic materials and can correct for possible deficiencies in nutrients.

	In regard to claim 2, Ott discloses the partially decomposed organic matter defined as aerobically activated organic residue produced by treatment of wastewater slurry in a digester [Paragraph 0107]. This meets the claimed limitations when compost is defined as a product manufactured through the controlled aerobic, biological decomposition of biodegradable materials [US Composting Council, Pg. 2].

In regard to claim 3, Ott discloses a partially decomposed organic matter comprising fibrous, cellular material (e.g. lignin, cellulose, hemicellulose) [Paragraph 0099].

	In regard to claim 4, Ott discloses preparing an “anaerobically activated organic residue” [Abstract]. Anaerobic digestate is a product produced via anaerobic digestion. Thus, it necessarily follows that the anaerobically activated organic residue of the Ott reference comprises a mixture of anaerobic digestate. The anaerobically activated organic residue is a byproduct of wastewater treatment [Paragraph 0117, 0121]. The aerobically activated organic residue comprises ammonia-enriched water (e.g. an aqueous composition) [Fig. 7].

	In regard to claim 7, Ott discloses a step of contacting with an “anaerobically activated organic residue”. In anaerobic digestion [Ott, Abstract], biogas is a metabolic byproduct and is comprised of at least methane, carbon dioxide […] [Hoffland, Paragraph 0075]. 

	In regard to claim 8, Ott discloses a drying step capable of creating a dried product used as a fertilizer [Paragraph 0115] and step (d) pelletizing the blended material [Paragraph 0116, 0121].

Response to Arguments
Applicant’s amendments to claim 8 overcome the (12/06/2021) rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph

Applicant’s arguments, filed 02/03/2022, with respect to claim rejections based on the Rudas reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made in view of Ott.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 9, 2022